Citation Nr: 0819376	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  97-24 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty between April 1969 and 
August 1970. His DD Form 214 shows that only four months of 
this time was creditable active service. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a claim of 
entitlement to service connection for 'any psychiatric 
disorder.' 
 
The veteran appealed, and in April 1999, the Board denied the 
claim. The veteran subsequently appealed to the United States 
Court of Appeals for Veterans Claims (hereinafter, 'the 
Court'). 
 
In February 2000, the VA's Office of General Counsel and 
appellant's representative filed a Joint Motion requesting 
that the Court vacate the Board's April 1999 decision. That 
same month, the Court issued an Order vacating the April 1999 
Board decision. In June 2000, the Board remanded the claim 
for additional development. 
 
In November 2004, the Board again denied the veteran's claim. 
The parties filed a Joint Motion in September 2005 requesting 
that the Court vacate the Board's November 2004 decision. In 
September 2005, the Court issued an Order vacating the 
November 2004 Board decision, and the matter was remanded to 
the Board for compliance with the instructions in the Joint 
Motion. The Board in turn remanded the case to the RO. 

In October 2007 the case was returned to the Board.  The 
Board again remanded the matter due to the RO's failure to 
comply with the Board's November 2005 remand directives.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.
REMAND

Inasmuch as the Board sincerely regrets additional delay of 
this matter, a remand is necessary before the claim may be 
properly adjudicated.

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2005). Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim. Id.

Here, post-service treatment records reflect a number of 
psychiatric diagnoses, including alcohol abuse, paranoia, 
major depressive disorder, depression neurosis, panic 
attacks, and bipolar disorder.  The veteran's service medical 
records also reflect a number of psychiatric complaints.  His 
entrance examination in April 1969 was normal.  However, in 
May 1969 he was found "not psychologically qualified" for 
Nuclear Power Training and submarine duty.  In November 1969 
the veteran sought treatment for and complained of 
"nerves."  In February 1970 a psychiatric evaluation was 
conducted and the veteran was found to have an emotionally 
unstable personality.  His symptoms included ineffectiveness 
when confronted with minor stress, flight from unpleasant 
situations, poor and undependable judgment when under stress, 
and fluctuating emotional attitudes.  In April 1970 the 
veteran again complained of nervousness and he was found to 
have an immature personality and to be passive aggressive.  
The veteran's service medical records also reflect 
disciplinary problems due to unauthorized absences.  At the 
August 1997 hearing before the RO the veteran additionally 
testified that he experienced problems with bedwetting while 
in service, and that he assaulted a fellow sailor as well due 
to his psychiatric problems.

The only VA examination afforded to the veteran is dated from 
February 1998.  The examiner's discussion primarily focuses 
on his current difficulties due to alcohol abuse.  The 
examiner found his depression and anxiety are related to the 
problems caused by his alcohol abuse.  This finding is 
immediately followed by the statement, "[h]e claims that his 
anxiety started in service. It is likely that his problems 
during that time were also alcohol-related."

The Board does not find the February 1998 VA examination 
reliable for adjudication purposes.  There is no indication 
that the examiner reviewed the veteran's claims file prior to 
rendering the conclusions reached.  There is no discussion of 
the veteran's service medical records, or particularly, of 
the numerous documentations of psychiatric symptoms included 
therein, anywhere in the report.  Perhaps most significantly, 
the examiner's nexus statement, attributing the veteran's 
psychiatric problems in service to alcohol use, is factually 
unfounded.  There are no reports of any alcohol use or abuse 
during service in the service medical records.  The veteran 
underwent a psychiatric evaluation twice during his short 
time in service, in February 1970 and April 1970, and neither 
examiner made mention of any role alcohol was playing in the 
difficulties he was then experiencing.  In addition, the 
veteran testified in August 1997 that he did not abuse 
alcohol while in service.  The Board further notes that while 
previous decisions in this matter have cited the 
"personality disorders" noted in the veteran's service 
medical records as a basis for denial, unstable personality 
and immature personality are not actual personality 
disorders.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.).  Additionally, there is current medical 
evidence, a December 2000 VA treatment note for example, 
finding that the veteran does not have a personality 
disorder.  For all of these reasons, the Board finds that a 
comprehensive VA psychological examination, informed by a 
review of the veteran's claims file, particularly his service 
medical records, is necessary before adjudication of this 
claim can take place.

The Board additionally notes that there are very few recent 
VA treatment notes of record.  The veteran should be asked if 
he currently receives treatment at any VA facility, and if 
so,  any and all updated treatment records should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA examination 
to ascertain the nature and etiology of 
his current psychiatric disorder.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly the service 
medical records mentioned above, and 
offer comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran's currently diagnosed 
psychiatric disorder had its onset during 
service or is in any other way causally 
related to his active service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2006).

2.  Ask the veteran if he currently 
receives treatment from any VA facility.  
If so, obtain and associate with the 
claims file any and all updated treatment 
records from that facility.

After all of the above actions have been completed 
readjudicate the veteran's claim.  If the claim remains 
denied, issue to the veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



